Citation Nr: 0618228	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for internal derangement of the left knee with 
anterior cruciate ligament (ACL) tear.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic degenerative joint disease (DJD), 
residuals of left knee injury.

3.  Entitlement to an initial evaluation in excess of 20 
percent for traumatic DJD, residuals of left knee injury 
associated with internal derangement of the left knee with 
ACL tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2001 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDINGS OF FACT

1.  Prior to January 20, 2005, the veteran's internal 
derangement of the left knee with ACL tear was manifested by 
weakness, unsteady posture, and the need of a brace, which 
more nearly approximates moderate instability.

2.  As of January 20, 2005, the veteran's internal 
derangement of the left knee with ACL tear is manifested by 
obvious instability, which greatly limits his functional 
ability to walk and perform daily activities, which more 
nearly approximates severe instability.

3.  The veteran's traumatic DJD, residuals of left knee 
injury, is manifested by flexion limited to no more than 40 
degrees and extension limited to no more than 15 degrees.

4.  There is no evidence of ankylosis, dislocated or removed 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  




CONCLUSIONS OF LAW

1.  Prior to January 20, 2005, the criteria for a rating in 
excess of 20 percent for service-connected internal 
derangement of the left knee with ACL tear are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7 and 4.71a, 
Diagnostic Code 5257 (2005).  

2.  As of January 20, 2005, the criteria for a 30 percent 
rating for service-connected internal derangement of the left 
knee with ACL tear have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7 and 4.71a, Diagnostic Code 5257 
(2005).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected traumatic DJD, residuals of left knee 
injury, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2005).  

4.  The criteria for a rating in excess of 20 percent for 
service-connected traumatic DJD, residuals of left knee 
injury associated with internal derangement of the left knee 
with ACL tear, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The October 2001 rating decision appealed by the veteran 
granted service connection for internal derangement of the 
left knee with ACL tear and for traumatic DJD, residuals of 
left knee injury, and assigned 10 percent ratings effective 
February 19, 1998 using Diagnostic Codes 5257 and 5010-5260, 
respectively.  The rating for internal derangement of the 
left knee with ACL tear was subsequently increased by the RO 
to 20 percent, effective February 19, 1998.  See January 2003 
rating decision.  The RO also granted a separate compensable 
rating for traumatic DJD, residuals, left knee injury 
associated with internal derangement of the left knee with 
ACL tear pursuant to Diagnostic Codes 5010-5261.  See 
December 2005 rating decision.  The veteran's appeal for an 
increased rating remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
Because this is an appeal from the initial ratings assigned 
for the left knee disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

As for pertinent rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005) provides a 30 percent rating for 
severe recurrent subluxation or lateral instability of the 
knee, and is the highest rating provided pursuant to this 
diagnostic code.  Diagnostic Code 5260 (2005) provides a 20 
percent rating for flexion of the leg limited to 30 degrees; 
a 30 percent rating is assigned for limitation to 15 degrees.  
Under Diagnostic Code 5261 (2005), 30, 40 and 50 percent 
evaluations are provided for limitation of extension to 20, 
30 and 45 degrees, respectively.  The RO has also considered 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005) in evaluating 
the veteran's traumatic DJD, residuals of left knee injury.  
Diagnostic Code 5010 provides that arthritis due to trauma 
and substantiated by X-ray findings will be rated as 
degenerative arthritis under Diagnostic Code 5003, which 
provides that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  

There is insufficient evidence prior to January 20, 2005 that 
a rating in excess of 20 percent is warranted for internal 
derangement of the left knee with ACL tear.  Although 
increasing instability and weakness were noted, and the 
veteran complained that his knee was giving out, see January 
2001 PM&RS General Note and July 2001 PCE Clinician Note, a 
January 2002 medical opinion indicated that the veteran's 
instability was only moderate.  No instability was noted 
during the December 2002 VA compensation and pension (C&P) 
joints examination, although the veteran was found to 
ambulate with an altered gait.  The examiner attributed the 
altered gait to the fact that the veteran placed his right 
foot flat on the floor rather than heel first.  During the 
March 2004 VA C&P joints examination, the veteran's posture 
was unsteady when he attempted to stand without his brace, 
but he was able to ambulate with only a slight limp.  In 
total, the evidence of record only demonstrates moderate 
instability, and March 2004 x-rays showed no acute fracture 
or dislocation.  

A third VA C&P joints examination was conducted on January 
20, 2005.  Mild effusion in terms of palpation about the knee 
was noted.  Flexion of the left knee was to 40 degrees and 
extension was to minus 15 degrees, which was interpreted to 
mean that the veteran had a 15 degree contracture of the knee 
that prevents full extension.  Lachman's test was 2+, 
McMurray's test was positive for bilateral joint lines, and 
varus and valgus instability was 1+ at zero degrees and 2+ at 
30 degrees.  Lasegue's sign and straight leg raising test 
were negative both in the sitting and supine positions.  X-
rays of the left knee showed no acute fracture or 
dislocation, joint spaces appeared maintained and there was 
no obvious joint effusion or minimal spurring of the 
patellofemoral joint.  The veteran was diagnosed with left 
knee internal derangement with significant ACL deficiency.  
The VA examiner noted that the veteran had an obviously 
unstable knee and that his functional ability to walk and 
perform daily activities is greatly limited by the knee 
instability.  See January 20, 2005 VA C&P joints examination 
report.  Based on this assessment, the Board finds that a 30 
percent rating is warranted for the veteran's service 
connected internal derangement of the left knee with ACL tear 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005), 
as the examiner's findings more nearly approximate the 
criteria for a 30 percent rating on the basis of severe 
lateral instability.  See 38 C.F.R. § 4.7.  

An increased rating for traumatic DJD, residuals of left knee 
injury, however, is not warranted under either Diagnostic 
Code 5260 or 5261 (2005).  The only range of motion 
measurements of record are contained in the VA C&P 
examination reports.  The veteran was awarded a separate, 
compensable rating of 20 percent under Diagnostic Code 5261 
for traumatic DJD, residuals of left knee injury, associated 
with internal derangement of the left knee with ACL tear on 
the basis of the January 2005 VA C&P examination.  See 
December 2005 rating decision.  The evidence prior to this 
examination indicated that, although he complained of pain, 
the veteran was able to fully extend his knee.  See December 
2002 VA C&P examination report; 38 C.F.R. § 4.71a, Plate II 
(2005).  No range of motion measurements for extension were 
noted during the March 2004 examination, and there has been 
no evidence submitted since the January 2005 VA examination 
to indicate that the veteran exhibits extension limited to 20 
degrees or more.  As such, a rating in excess of 20 percent 
under Diagnostic Code 5261 is not warranted.  

Nor is there any evidence of record to warrant a rating in 
excess of 10 percent under Diagnostic Code 5260.  During the 
December 2002 VA C&P joints examination, the veteran's 
flexion was measured at 72 degrees; he was able to actively 
flex both knees during the March 2004 VA C&P examination.  
Most recently, the veteran's flexion was measured at 40 
degrees.  See January 2005 VA C&P examination report.  
Although a recorded decrease in flexion has been noted since 
the March 2004 examination, the evidence of record does not 
support a rating in excess of 10 percent as the veteran's 
flexion has never been limited to 30 degrees.  

The other diagnostic criteria related to the knees and legs 
have also been considered.  These diagnostic codes, however, 
are simply not applicable to the veteran's service-connected 
internal derangement of the left knee with ACL tear or 
traumatic DJD, residuals of left knee injury, as there is no 
evidence of ankylosis (Diagnostic Code 5256), dislocation or 
removal of the semilunar cartilage (Diagnostic Codes 5258 and 
5259), impairment of the tibia and/or fibula (Diagnostic Code 
5262) or genu recurvatum (Diagnostic Code 5263).  See 
December 2002, March 2004 and January 2005 VA C&P examination 
reports.  As such, neither an increased rating for the 
veteran's service-connected traumatic DJD, residuals or left 
knee injury, nor additional separate, compensable ratings are 
warranted pursuant to these diagnostic codes.  Nor is a 
separate, compensable rating warranted under either 
Diagnostic Code 5003 or 5010, as the veteran has already 
received compensable ratings due to limitation of motion.  
Lastly, the evidence of record also does not support staged 
ratings for the veteran's service-connected traumatic DJD, 
residuals of left knee injury disabilities, as they have 
essentially remained the same since the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


Consideration has also been given regarding whether an 
increased rating for traumatic DJD, residuals of left knee 
injury is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  The veteran 
manifested pain upon range of motion testing during each VA 
C&P examination conducted.  In December 2002, he was unable 
to repetitively flex and extend his left knee due to pain and 
in March 2004, his passive range of motion was limited 
secondary to subjective knee pain, bilaterally.  During the 
January 2005 examination, the VA examiner noted subjective 
complaints of pain, groaning, grimacing, guarding, restricted 
motion, and functional restriction related to the veteran's 
knee.  It was also noted that the recorded ranges of motion 
represented the maximum the veteran could perform before the 
onset of significant pain, and any attempted motion beyond 
those ranges resulted in loss of function in addition to 
pain.  Although the veteran exhibits additional limitation 
due to pain and the effects of pain have been considered, a 
higher rating on the basis of limitation of function due to 
pain is not warranted.  The veteran has never exhibited 
flexion limited to 30 degrees or less, and the limitation of 
flexion to 40 degrees, which has only been measured on one 
occasion, more nearly approximates the 10 percent rating 
under Diagnostic Code 5260.  

In conclusion, the preponderance of the evidence is against 
the claims for increased rating under Diagnostic Codes 5260 
and 5261, and a rating in excess of 20 percent prior to 
January 20, 2005 under Diagnostic Code 5257.  As such, the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran has appealed an October 2001 rating decision that 
granted service connection for internal derangement of the 
left knee with ACL tear and traumatic DJD, residuals of left 
knee injury.  The appeal was remanded in December 2004 in 
order to effect compliance with the duties to notify and 
assist.  Specifically, the Board determined that further 
evidentiary development was needed in the form of obtaining 
Social Security Administration (SSA) records and additional 
VA treatment records, and affording the veteran an 
appropriate examination.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claims; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claims; and of the need to provide any 
evidence in his possession pertinent to the claims.  See 
December 2004 RO letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  

The claims for service connection for the disabilities at 
issue were substantiated in 2001.  Thus, there is no 
prejudice in the failure to provide the veteran with the five 
elements of a service-connection claim.  The highest 
available rating has been granted for service-connected 
internal derangement of the left knee with ACL tear; although 
the claim for increased rating regarding traumatic DJD, 
residuals of left knee injury, is being denied, the veteran 
also has not been prejudiced by VA's failure to provide 
notice as to the effective date of any increased rating.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, and the veteran was afforded several VA 
examinations in connection with his claims.  In addition, 
pursuant to the December 2004 remand instructions, the RO 
obtained the requested VA treatment records and the veteran's 
SSA medical records.  The veteran only indicated receiving 
treatment at the VA Medical Center.  See November 2005 
statement in support of claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 20 percent for internal derangement of 
the left knee with ACL tear is denied prior to January 20, 
2005.

A 30 percent rating for internal derangement of the left knee 
with ACL tear is granted as of January 20, 2005, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A disability evaluation greater than 10 percent for traumatic 
DJD, residuals of left knee injury, is denied.

A disability evaluation greater than 20 percent for traumatic 
DJD, residuals of left knee injury associated with internal 
derangement of the left knee with ACL tear, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


